DETAILED ACTION
Receipt is acknowledged of applicant’s request for continued examination and argument/remarks filed on December 7, 2020, claims 10-34 and 49-52 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to amended claim(s) have been fully considered but are moot in view of a new ground(s) of rejection. Applicant has amended claim 10.
Previously, claims 1-9 and 35-48 had been withdrawn from further consideration as being drawn to a nonelected Species.   
Per amendment of the claims, previous rejection of claim 10 under 35 U.S.C. 112 (b) had been withdrawn.

	Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 10-13, 14-15, 16-19, 29, 33-34 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Linnenkohl et al. (Pub No.: US 2008/0024602 A1) in view of Prentice et al. (Pub. No.: US 2005/0235913 A1).

Regarding claims 10-11, 14-15, 29, Linnenkohl et al. disclose a method and apparatus for automatic application and monitoring of a structure/adhesive on a substrate, comprising:
 	a housing (e.g., Figures 1-2 depict a robot having a housing / body) having a dispensing device (e.g., application facility 11) mounted to said housing, said dispensing device having a dispensing nozzle (e.g., Figures 1-2 and 11 depict said application facility 11 comprising a tip for applying an adhesive on a substrate 30 or onto a sheet metal 31) (see par. 11, 14, 18, 30, 47-48, 51 and Figures 1 and 11); 
a vision sensor (e.g., cameras (12, 13 and 14)) mounted on said housing (e.g., Figures 1-2 depict cameras (12, 13 and 14) attached to the robot’s housing / body, wherein the cameras images can be two-dimensional – claim 11 limitation) (see par. 47-49, 54); and
a vision processor (e.g., image processing system) interfaced with said dispensing device and said vision sensor (e.g., establishing communication between the image processing system and the robot system / application facility proceeds which comprises application facility 11 and cameras (12, 13 and 14) – wherein the cameras (12, 13 and 14) can be stereo cameras – claim 15 limitation) (see abstract, par. 28, 63, 67), 
said vision processor (e.g., image processing system)  being programmed with instructions for real-time processing of images of the one or more features being sealed and said dispensing nozzle (e.g., each camera is directed at the application facility 11; thus, the focus of the individual cameras is arranged right around the area of the application facility 11, in particular, on a circular line at the substrate 30 (e.g., limitation: one or more feature – place to apply adhesive), wherein adhesive trail is applied in real time (e.g.,  claim 14 limitation). Figure 6 illustrated a guidance of a seam application in the overlapping area of two components) (see par. 47-48, 61, 4, 6, 9; Figure 6) and to determine what position and orientation that a dispensing tip of said dispensing nozzle needs to be positioned with respect to each feature being sealed prior to dispensing sealant (e.g., Figures 1-2 depict position and orientation of application facility 11 having a tip and cameras (12, 13 and 14). The application facility 11 is moved jointly with the cameras 12, 13, and 14 over the metal sheet 31 and regulated according to the reference contour. The application facility 11 can carry out an automatic correction of position through the help of the sensory system in order to carry out the correction of the robot track and/or application facility track in an online fashion. By storing a single sequence of images for all the cameras, a respective images of the individual cameras can be assigned according to the travel of the application facility as a function of location and orientation; wherein said application facility 11 comprising a tip for applying an adhesive on a substrate 30 or onto a sheet metal 31) (see par. 30, 15, 18, 54, 63-66; Figures 1-2), 
said vision processor being programmed to acquire images of said dispensing tip of said dispensing nozzle while a sealant is being dispensed by said dispensing device (e.g., the adhesive trail 20 is simultaneously applied to the substrate 30 by means of the application facility 11 while the cameras 12, 13, and 14 monitor the applied structure; wherein the cameras can obtain image of the application facility 11 having a tip) (e.g., par. 48, 30, 53, 54).
Furthermore, Linnenkohl et al. disclose a method and apparatus for automatic application and monitoring of structure (e.g., adhesive) to be applied onto a substrate and for controlling the application facility 11 to use less material / sealing agent application on a substrate 30 / metal sheet 31 by analyzing and monitoring a quality of the adhesive trail 20 via cameras 12, 13 and 14. The cameras are configured to record strip image for online regulation of the application of the adhesive application and to determine a reference contour, a reference line, or reference edge in a leading direction in order to regulate the progression of a structure (e.g., material / adhesive / sealant agent) to be applied (see abstract par. 9, 13, 48, 51, 23, 9, 20, 64, 65 and 13-14). 

 However, Linnenkohl et al. does not specifically disclose said vision processor being programmed with instructions for controlling an amount of sealant being dispensed and when to cease dispensing based on real-time processing of the visual images of the sealant being dispensed which are acquired during dispensing of the sealant to produce a seal (claim 10 limitation) and wherein said dispensing device includes a meter mechanism for measuring an amount of sealant dispensed (claim 29 limitation). 

However, Prentice et al. teach an image and inspection system and method for a dispenser comprising a controller and a vision system configured to capture an image of a drop of material /adhesive dispensed onto the substrate and to determine at least one parameter of the drop of material; wherein a dispenser 10 configured to move, via the controller, to each dispense point where a quantity of material is dispensed from the dispenser onto the substrate (e.g., limitation: meter mechanism for measuring an amount of sealant dispensed). The at least one parameter can be at least one of a height of the drop, a diameter of the drop, a volume of the drop, and a location of the drop on the substrate. The controller configured to compare the at least one parameter with a predetermined boundary for the at least one parameter to obtain a comparison result using appropriate image analysis technique, and to adjust the dispensing parameters based on the comparison result (e.g., limitation: controlling the amount of sealant being dispensed based on real-time processing of the visual image of the sealant). A closed-loop feedback process is used to control parameters of the dispenser based on the characteristics of the dispensed dot. If the characteristics are outside acceptable limits, or close to being unacceptable, parameters of the dispenser can be adjusted to correct any such errors (e.g., to cease dispensing of sealant). After the parameters have been adjusted, the process returns to point 320 where a new substrate is loaded into the system (e.g., to cease dispensing of sealant during a previous process and initiate a new application of sealant). (see par. 1, 10, 12, 14, 49, 56-59; Figures 1A, 2, 15-16). 
As Linnenkohl et al. disclose a method and apparatus for automatic application and monitoring of adhesive on a substrate and for controlling the application facility to use less material / sealing agent application (e.g., adhesive) on a substrate and given the teaching of Prentice et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Linnenkohl et al.’s invention to incorporate, within the method and apparatus for automatic application and monitoring of an adhesive on a substrate, a mechanism / process for adjusting a dispensing parameter of the material / adhesive based on image comparison result, controlling a quantity of material /adhesive to be dispensed on a subtracted; and returning to an initial point to work on a new substrate when the characteristics of the material are within an acceptable limit.  
 
Doing so would enhance method and apparatus for automatic application and monitoring of an adhesive to be applied onto a substrate, adjusting a dispensing parameter of the material / adhesive based on image comparison result, controlling a quantity of material /adhesive to be dispensed on a subtracted; and returning to an initial point to work on a new substrate when the characteristics of the material are within an acceptable limit.  
 
Regarding claims 12-13, Linnenkohl et al. disclose a method and apparatus for automatic application and monitoring of a structure / adhesive on a substrate, comprising wherein said vision sensor includes one or more 2D cameras (e.g., Figures 1-2 depict cameras (12, 13 and 14) attached to the robot’s housing / body, wherein the cameras images can be two-dimensional – claim 11 limitation) (see par. 47-49, 54) and one or more rangefinders (e.g., one or more laser lines are applied onto the substrate in the form of a projection via sensor unit 71) (see par. 12, 28, 67-68; Figures 10-11); wherein one or more of the said 2D cameras is mounted to observe a tip of the dispensing nozzle (e.g., each camera is directed at the application facility 11; thus, the focus of the individual cameras is arranged right around the area of the application facility 11, in particular, on a circular line at the substrate 30, wherein adhesive trail is applied in real time) (see par. 47-48, 4, 6, 9) and the rangefinder is mounted to observe a surface of the part close to the nozzle which is being sealed (e.g., laser lines 60 or laser strips are projected onto the component 32 or metal sheet 31 highlighting contours on the component 30 that cannot be used for a three-dimensional analysis by conventional image processing. Artificial features are generated by means of the laser lines 60 on the component 32 and can subsequently be analyzed by means of image processing according to stereometry) (see par. 12, 28, 67-68; Figures 10-11).

Regarding claims 16-17, Linnenkohl et al. disclose a method and apparatus for automatic application and monitoring of a structure / adhesive on a substrate, comprising wherein said vision sensor includes a 3D camera (e.g.,  Figure 9 depicts the basic principle of 3D positional recognition, via cameras, that is carried out prior to applying a sealing agent) (see par. 65) and wherein said vision sensor includes one or more 2D camera (e.g., Figures 1-2 depict cameras (12, 13 and 14) attached to the robot’s housing / body, wherein the cameras images can be two-dimensional) (see par. 47-49, 54) and one or more structured light projectors (e.g., one or more laser lines are applied onto the substrate in the form of a projection) (see par. 12, 28, 67-68; Figures 10-11).

Regarding claims 33-34, Linnenkohl et al. disclose a method and apparatus for automatic application and monitoring of a structure/adhesive on a substrate, wherein the one or more parts to be sealed includes at least one fastener / fillet edge associated with the one or more parts (e.g., automatic application and monitoring of an adhesive trail onto a substrate or component, in particular a fold or joining seam) (par. 5, 9, 23, 61, 64-65 Figures 1-2). 

Regarding claim 49, Linnenkohl et al. disclose a method and apparatus for automatic application and monitoring of a structure/adhesive on a substrate wherein said features are any one or combination of fasteners and joints (e.g.,. Figure 6 illustrates a guidance of a seam application in the overlapping area of two components, particularly at a place where the two components abut; wherein the position of the overlap of the two metal sheets is determined as a reference contour or a reference edge to guide the seam application) (see par. 61, 65 and Figures 6 and 9).

Regarding claims 18-19, Linnenkohl et al. disclose a method and apparatus for controlling the application facility 11 to use less material / sealing agent application on a substrate 30 / metal sheet 31 by analyzing and monitoring a quality of the adhesive trail 20 via cameras 12, 13, and 14 (see par. 23, 48, 9, 20, 64, 65 and 13-14).   Figures 1-2 and 11 depict a robot having a housing / body, application facility 11 and cameras (12, 13 and 14) attached to the robot’s housing / body; wherein the application facility 11 comprising a tip for applying an adhesive on a substrate 30 or onto a sheet metal 31 (see par. 11, 14, 18, 30, 47-48, 51 and Figures 1 and 11). Each camera is directed at the application facility 11; thus, the focus of the individual cameras is arranged right around the area of the application facility 11, in particular, on a circular line at the substrate 30 ( see par. 47-48, 61, 4, 6, 9; Figure 6). The application facility 11 is moved jointly with the cameras 12, 13, and 14 over the metal sheet 31 and regulated according to the reference contour. The application facility 11 can carry out an automatic correction of position through the help of the sensory system in order to carry out the correction of the robot track and/or application facility track in an online fashion. By storing a single sequence of images for all the cameras, a respective images of the individual cameras can be assigned according to the travel of the application facility as a function of location and orientation (see par. 30, 15, 18, 54, 63-66; Figures 1-2).
However, Linnenkohl et al. does not specifically disclose a vision guided dispensing system including an interface for coupling said dispensing apparatus to a robotic arm (added remark).
However, Prentice et al. teach an imaging and inspection system for a dispenser and method comprising a dispenser 10 configured to move to each dispense point where a quantity of material is dispensed onto a substrate, wherein parameter for the dispenser are set by a user through a user interface (e.g., limitation: an interface). Prior to dispensing the material, the dispenser can be positioned at a predetermined height above the substrate using the height information obtained at point 330 of a process 300. A closed-loop feedback process is used to control parameters of the dispenser based on the characteristics of the dispensed dot; wherein the characteristics of the material are compared with acceptable limits, and a determination is made as to whether the substrate passes the inspection process or must be reworked. If the characteristic of the material are within the acceptable limit, the process returns to point 320 where a new substrate is loaded into the system; otherwise, parameters of the dispenser can be adjusted to correct any error (see par. 56-57 and 59; Figures 15-16).
Given the teaching of Prentice et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Linnenkohl et al.’s invention to incorporate, within the method and apparatus for automatic application and monitoring of an adhesive on a substrate, a mechanism / process for controlling a dispenser at a predetermined height above the substrate via a user interface for dispensing a quantity of material and return to an initial point to work on a new substrate when the characteristics of the material are within an acceptable limit.  
Doing so would enhance method and apparatus for automatic application and monitoring of an adhesive to be applied onto a substrate, controlling a dispenser at a predetermined height above the substrate via a user interface for dispensing a quantity of material /adhesive and returning to an initial point to work on a new substrate when the characteristics of the material are within an acceptable limit.    

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Linnenkohl et al. (Pub No.: US 2008/0024602 A1) in view of Prentice et al. (Pub. No.: US 2005/0235913 A1) as applied to claims above, and further in view of Geum (Pub. No.: US 2004/0090590 A1). 

Regarding claim 20-23, Linnenkohl et al.’s invention, as modified by Prentice et al., fails to disclose (i) a contact sensor for detection of contact between said dispensing apparatus and said part (claim 20), (ii) a force sensor mounted between said dispensing apparatus and said robotic arm for detecting contact between said dispensing apparatus and said part (claim 21), (iii)  wherein the contact sensor is integrated within the dispensing apparatus (claim 22), (iv) wherein the contact between said dispensing apparatus and said part is detected through the measurement of currents in said robotic arm joint motors (claim 23).
However, Geum teach an apparatus and method for controlling a gap between a nozzle and a substrate comprising a first sensor 407 for detecting a contact between the substrate 401 and the nozzle 402 (e.g., by generating signal / current), and a second sensor 408 for detecting a gap between the substrate 401 and the nozzle 402 and control a syringe in a vertical direction accordingly. Figure 4 depicts the first sensor integrated with a sealer dispenser, which can be part of a machine / robot (see abstract, par. 36; 41, 49, 50; Figures 1-5).
Given the teaching of Geum., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Linnenkohl et al.’s invention to incorporate, within the method and apparatus for automatic application and monitoring of a structure / adhesive on a substrate, sensor(s) for detecting a contact between the substrate and the nozzle and control a syringe in a vertical direction accordingly.
Doing so would enhance method and apparatus for automatic application and monitoring of an adhesive to be applied onto a substrate, controlling a dispenser at a predetermined height above the substrate for dispensing a quantity of material /adhesive, returning to an initial point to work on a new substrate when the characteristics of the material are within an acceptable limit, and detecting a contact between the substrate and  dispenser’s nozzle and controlling the dispenser in a vertical direction accordingly.

Claims 24-26 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Linnenkohl et al. (Pub No.: US 2008/0024602 A1) in view of Prentice et al. (Pub. No.: US 2005/0235913 A1), as applied to claims above, and further in view of Kamiyama et al. (Pub No.: US 2004/0168306 A1).

Regarding claims 24-26, Linnenkohl et al.’s invention, as modified by Prentice et al., fails to disclose (i) wherein the dispensing device contains a cartridge that stores the sealant (e.g., claim 24), (ii) an actuator and a plunger; wherein said plunger is advanced by said actuator in order to force the sealant through the dispensing nozzle and (iii) wherein said actuator may be any one of an electric motor with a lead screw, linear motor, servo motor, pneumatic actuator and a hydraulic actuator (e.g., claim 26),  
However, Kamiyama et al. teaches a sealant applying station 11 configured to apply a sealant to a separator via a sealant applying gun 24. The sealant applying gun 24 includes a replaceable sealant cartridge 27 storing a sealant, a sealant supply hose 28 attached to the sealant cartridge 27, a sealant extruder 31 connected to the distal end of the sealant supply hose 28, an electric motor 32 for driving the sealant extruder 31, and a nozzle 33 attached to the distal end of the sealant extruder 31 for discharging the sealant see par. 37, 39-40 and 42; Figures 1-3).
Given the teaching of Kamiyama et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention ( AIA ) to further modify Linnenkohl et al.’s invention to incorporate, with the method and apparatus for automatic application and monitoring of a structure / adhesive on a substrate,  a replaceable sealant cartridge storing a sealant and an electric motor for driving the sealant extruder 31 for discharging the sealant via a nozzle 33 attached to a distal end during a production of a work-piece.    
Doing so would enhance method and apparatus for automatic application and monitoring of an adhesive to be applied onto a substrate, controlling a dispenser at a predetermined height above the substrate for dispensing a quantity of material /adhesive from replaceable sealant cartridge via an electric motor during a production of a work-piece.     

Regarding claims 30-32, Linnenkohl et al.’s invention, as modified by Prentice et al., fails to disclose (i) wherein the sealant is supplied to the dispensing device by pumping the sealant from an external storage container (claim 30), (ii) wherein the dispensing device contains a plurality of cartridges that store sealant (claim 31), (iii) wherein the sealant from the plurality of cartridges is mixed in situ before it is dispensed (claim 32).
As Kamiyama et al. teaches a mechanism / process for applying a sealant from a replaceable sealant cartridge via a applying gun and an electric motor,  and as applicant had fail to provide any unexpected result for used of sealant from (i) an external storage container and (ii) a plurality of cartridges, which is mixed in situ before it is dispensed, it would have being obvious to one of ordinary skill in the art  as matter of design choice to have used sealant on a set of cartridge(s) with storage and mixing configuration(s) for dispensing a quantity of adhesive on a work-piece during production. 
 
Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Linnenkohl et al. (Pub No.: US 2008/0024602 A1) in view of Prentice et al. (Pub. No.: US 2005/0235913 A1) as applied to claims above, and further in view of Topf et al. (Patent No.: US 9,095,872 B2).

Regarding claim 28, Linnenkohl et al.’s invention, as modified by Prentice et al., fails to disclose wherein the dispensing device further comprises at least one pressure sensor mounted on said dispensing nozzle or sealant cartridge for measuring the pressure of the sealant.
However, Topf et al. teach a feedback control system for performing fluid dispensing operation comprising pressure sensor 138 configured to measure pressure 139 of fluid 118 being dispensed from dispensing device 108 to generate pressure data 141 for fluid 118; wherein a controller 111 determines whether fluid 118 is flowing as desired, more easily than desired, or less easily than desired and determines whether the force, or pressure, being applied to fluid 118 within fluid source 105 by tool 109 needs to be adjusted (see abstract, col. 5, lines 57-62; col. 6, lines 21-29; Figures 1-5 ).
Given the teaching of Topf et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Linnenkohl et al.’s invention to incorporate, within the method and apparatus for automatic application and monitoring of a structure / adhesive on a substrate, a pressure sensor to measure pressure of fluid being dispensed from a dispensing device and determines whether the force being applied needs to be adjusted.    
Doing so would enhance method and apparatus for automatic application and monitoring of an adhesive to be applied onto a substrate, controlling a dispenser at a predetermined height above the substrate for dispensing a quantity of material /adhesive, returning to an initial point to work on a new substrate when the characteristics of the material are within an acceptable limit, and measuring pressure of fluid being dispensed from a dispensing device and determining whether the force being applied needs to be adjusted.       
Response to Argument

Applicant’s arguments filed on December 7, 2020, with respect to the rejections of claims as cited on the Office Action mailed on June 5, 2020, have been fully considered but are not persuasive. 
Regarding applicant’s arguments with respect to the amendment of the claim(s),     applicant is kindly invited to consider the above Office Action to view the new ground of rejection. Applicant may consider that Linnenkohl et al.’s invention discloses not only a mechanism / process for determining a reference edge where the adhesive will be applied via a first camera, but also a mechanism / process for monitoring the application of the adhesive trail in the reference edge via a second camera. The combination of these mechanisms / processes permit an automatic application and monitoring of an adhesive trail onto a substrate / component for online regulation of the adhesive applicant to achieve a reduction of applied sealing agent. 

Allowable Subject Matter

Claims 27 and 50-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664